OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in the First Department on June 29, 1964.
On January 20, 1978, he was convicted in the Supreme Court of the State of New York, County of New York, of grand larceny in the second degree, a class D felony (Penal Law, § 155.35), and falsifying business records in the first *133degree, a class E felony (Penal Law, § 175.10), and sentenced thereupon to one year on each conviction, said sentences to run consecutively.
Petitioner moves for an order striking respondent’s name from the roll of attorneys on the ground that by virtue of this conviction he has been automatically disbarred pursuant to subdivision 4 of section 90 of the Judiciary Law. Respondent has failed to appear or answer the petition.
The petition should be granted. Conviction of a felony in a court of this State mandates automatic disbarment. (Matter of Ginsberg, 1 NY2d 144.) Accordingly, the application to strike respondent’s name from the roll of attorneys and counselors at law should be granted.
Lupiano, J. P., Birns, Silverman, Fein and Sullivan, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.